DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 11-15, 17, 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siegler (US. 5335674).
Siegler discloses an apparatus for evaluating motions of a joint fig. 1 comprising: a support frame 28; a fixation assembly 58 a, b for securing a first body segment of a joint, the fixation assembly having a floating axis of rotation along element 40a, wherein the fixation assembly is moveable relative to the support frame about the axis of rotation; and a displacement assembly mounted to the support frame  including: a first frame 54a mounted to the support frame and rotatably connected to a first end of the fixation assembly to move the fixation assembly about the axis of rotation, and a second frame 54b mounted to the support frame and rotatably connected to a second end of the fixation assembly, wherein the first end of the fixation assembly is spaced from and opposite the second end of the fixation assembly fig. 1, wherein the first and second frames are rotationally connected to the fixation assembly about rotatable axes spaced from the axis of rotation by a rotational joint 60 a, b; further comprising a force sensor 92 operatively connected to the displacement assembly for measuring a force applied to the fixation assembly, further comprising a rotational sensor 102 operatively connected to the displacement assembly for measuring a rotational position of one of the first and second frames, wherein the displacement assembly further comprises a first handle 96 attached to the first frame and a second handle 96 attached to the second frame, each for applying a load to the fixation assembly, wherein each of the first and second frames includes a free end moveable relative to the support frame fig. 1, wherein the first frame 54a is pivotably 60a and slidably 84 connected to a first end of the support frame, and the second frame 54b is pivotably 60b and slidably 84 connected to a second end of the support frame spaced from the first end, wherein the first and second frames are rotationally 60 connected to the fixation assembly by a rotational joint 62, 64, wherein each of the first 54a and second frames 54b includes a free end moveable relative to the support frame.

Allowable Subject Matter
Claims 7, 9-10, 16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH R BOLES/Primary Examiner, Art Unit 3775